In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

************************ *
THERESA PARRISH and TRACY                *
MORENO, as co-independent administrators *               No. 14-324V
of THE ESTATE OF NORMA P.                *               Special Master Christian J. Moran
PARRISH AKA ARMANDINA PARRISH, *
                                         *
               Petitioners,              *               Filed: July 29, 2015
                                         *
v.                                       *               Attorneys’ fees and costs; award in
                                         *               the amount to which respondent
SECRETARY OF HEALTH                      *               does not object.
AND HUMAN SERVICES,                      *
                                         *
               Respondent.               *
************************ *
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioners;
Jennifer Reynaud, United States Dep’t of Justice, Washington, DC, for Respondent.

                UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 27, 2015, petitioners filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioners
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioners’ application, respondent raised objections to
certain items. Based on subsequent discussions, petitioners amended their application
to request $42,000.00, an amount to which respondent does not object. The Court
awards this amount.




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.


                                                 1
       On April 21, 2014, Theresa Parrish and Tracy Moreno filed a petition for
compensation on behalf of Norma P. Parrish, aka Armandina Parrish (“Mrs. Parrish),
alleging that the influenza (“flu”) vaccine, which Mrs. Parrish received on September
14, 2012, caused her to suffer acute disseminated encephalomyelitis (“ADEM”)
resulting in death. Petitioners received compensation based upon the parties’
stipulation. Decision, issued Mar. 19, 2015. Because petitioners received
compensation, they are entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

      Petitioners seeks a total of $42,000.00 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioners represent that they did not incur
any out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $42,000.00 in the form of a check made payable to
        petitioners and petitioners’ attorney, Jeffrey S. Pop, of Jeffrey S.
        Pop and Associates, for attorneys’ fees and other litigation costs
        available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2